PER CURIAM:
Physicians in residence at University Medical Center, Stanford, California, *1154must serve several months of their residency at the Veterans Administration Hospital, Palo Alto, California. To qualify for the latter, they were required to complete Veterans Administration Form 10-2850-2, consisting of two questions:
1. Are you now or within the past ten years have you been a member of the Communist Party U.S.A., or any subdivision of the Communist Party U.S. A.?
2. Have you ever organized or helped to organize or become a member of any organization or group of persons which, during the period of your membership or association, you knew was advocating or teaching that the Government of the United States or of any State or political subdivision thereof should be overthrown or overturned by force, violence, or any other unlawful means?
The district court enjoined defendants-appellants from asking these questions of plaintiffs-appellees and other residency applicants, from requiring that they be answered as a condition of employment, and from refusing to employ a member of the plaintiff-appellee class because he failed to answer them.
The state may not subject a person to a civil disability for mere membership in a particular organization; at most, it may do so for membership in a subversive organization with knowledge of its unlawful purposes and specific intent to further those purposes. Baird v. State Bar of Arizona, 401 U.S. 1, 6, 91 S.Ct. 702, 27 L.Ed.2d 639 (1971); In re Stolar, 401 U.S. 23, 28, 91 S.Ct. 713, 27 L.Ed.2d 657 (1971); Law Students Research Council v. Wadmond, 401 U.S. 154, 165, 91 S.Ct. 720, 27 L.Ed.2d 749 (1971). “When a State seeks to inquire about an individual’s beliefs and associations a heavy burden lies upon it to show that the inquiry is necessary to protect a legitimate state interest.” Baird v. State Bar of Arizona, supra, 401 U.S. at 6-7, 91 S.Ct. at 706; Gibson v. Florida Legislative Committee, 372 U.S. 539, 546, 83 S.Ct. 889, 9 L.Ed.2d 929 (1963). However, “The Court has held that under some circumstances simple inquiry into present or past Communist Party membership of an applicant for admission' to the Bar is not as such unconstitutional. Konigsberg v. State Bar, 366 U.S. 36 [81 S.Ct. 997, 6 L.Ed.2d 105]; In re Anastaplo, 366 U.S. 82 [81 S.Ct. 978, 6 L.Ed.2d 135].” Baird v. State Bar of Arizona, supra, 401 U.S. at 9, 91 S.Ct. at 707. (Justice Stewart concurring).
Hence, though broad inquiries into a person’s beliefs or associations are disfavored because they discourage the exercise of First Amendment rights (Baird v. State Bar of Arizona, supra, 401 U.S. at 6, 91 S.Ct. 702; In re Stolar, supra, 401 U.S. at 30, 91 S.Ct. 713) limited inquiries concerning Communist affiliation may be justifiable on the grounds of a legitimate state interest. Konigsberg v. State Bar, 366 U.S. 36, 46-47, 49-51, 81 S.Ct. 997, 6 L.Ed.2d 105 (1961).
The government in this case has shown no such legitimate state interest. Therefore, no inquiry not precisely tailored to ascertain whether prospective physicians have held knowing membership in an organization advocating the overthrow of the government by force or violence, and have shared the specific intent to further the organization’s illegal goals, is warranted.
In the predecessor case to this one,* Judge Peckham observed that “the Government has not suggested any significant federal interest which would necessitate the inquiry undertaken by the Veterans Administration; and the record herein discloses no evidence to support such a governmental interest.” Cummings v. Hampton, No. C-70 2130 *1155(N.D.Cal. October 14, 1971). is true of the present record. The same
In Wadmond and Konigsberg the government relied upon an interest in limiting admission to the bar to persons who would be dedicated to the maintenance of the law and the peaceful resolution of disputes. Law Students Civil Rights Research Council v. Wadmond, supra, 401 U.S. at 166, 91 S.Ct. 720; Konigsberg v. State Bar, supra, 366 U.S. at 52, 81 S.Ct. 997. We can find no comparable government interest in physicians who will serve only a few months at a veterans’ hospital to learn about the diseases of the medically poor as a part of their one-year residency or internship at a university medical center.
Such minimal interest as the government may have concerning these physicians’ beliefs and associations must be balanced against the intrusion upon First Amendment rights engendered by the inquiries. Konigsberg v. State Bar, supra, 366 U.S. at 49-51, 81 S.Ct. 997. In Wadmond an applicant for admission to the bar faced a single, two-part inquiry. The applicant would know at once that the state’s interest was not directed merely to membership, but to membership accompanied by a knowledge of illegal purpose and specific intent to further that purpose. In the present case, however, an applicant for residency faced with VA Form 10-2850-2 would know only that the questions were “preliminary.” The nature of the inquiry that would follow an affirmative answer was not disclosed. If the applicant answered the two questions in Form 10-2850-2 in the negative, he would never see the assertedly limiting supplemental questions in Form 10-2850-1. Those questions could not ameliorate the “chilling” effect of the overly broad inquiries into his associations in Form 10-2850-2.
Justice Stewart’s comment in Wadmond, supra, 401 U.S. at 165-166, 91 S.Ct. 720, that membership in the Communist Party is a proper subject of preliminary inquiry assumes that the applicant is made aware that no adverse consequences will be predicated upon membership without the requisite knowledge and intent. Thus, in Konigsberg, which Justice Stewart cites for the proposition, it was clear from colloquy between Konigsberg (and his counsel) and the chairman and a member of the committee of bar examiners, set out at 366 U.S. 46-47, 81 S.Ct. 997, the pages of Konigsberg cited by Justice Stewart, not only that the committee’s question as to Communist Party membership was preliminary, but also that the committee would not base adverse action upon membership alone but only upon Konigsberg’s knowledge of the purposes of the Party and activities he had undertaken to accomplish those purposes. The instructions accompanying VA Form 10-2850-2 are not so reassuring. They strongly suggest that knowing membership without specific intent to further the aims of the organization will be a factor considered; and they imply that membership alone may be an adverse factor in the employment decision.
Here is what the instructions say:
An affirmative answer (YES) to either question does not in and of itself disqualify you for Government employment. These questions are only a preliminary inquiry, and if your answer to either question is “YES,” you must obtain and complete VA Form 10-2850-1, Supplement to Application for Employment. Consideration will then be given to the nature of the organization, your knowledge of its aims and policy, the extent of your participation in the organization’s activities, and any other relevant facts and circumstances. In any event, knowing membership in an organization of the type to which this question refers, along with the information furnished in VA Form 10-2850-1, will be only one of several factors considered in assessing your suitability for employment. (Emphasis added.)
Because the government has shown no legitimate interest which outweighs the chilling effect on the exercise of First Amendment rights caused by the ques*1156tions in VA Form 10-2850-2, or which warrants inquiries beyond the scope of ascertaining the existence of constitutionally proscribable behavior, we find the questions in VA Form 10-2850-2 to be unconstitutionally broad. We do not reach any of the many other grounds upon which plaintiffs-appellees challenge the use of this form and Form 10-2850-1.
Affirmed.

 This case is a sequel to Cummings v. Hampton, No. C — 70 2130 (N.D.Cal. October 14, 1971), in which the same plaintiffs successfully challenged the constitutionality of similar questions which they were required to answer as interns.